DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
This document is in response to the patent application filed on March 28, 2019 and the response to election/restriction requirement filed on March 18, 2021. Claims 1-20 are currently pending, from which claims 2 and 11-20 are withdrawn by Applicant’s election, without traverse. The restriction requirement is now final. Claims 1 and 3-10 have been fully examined.

Claim Objection
Claim 3 is objected to, for depending from the withdrawn claim 2. A correction is required such that claim 3 depends from claim 1.

Examiner Comments
Applicant is reminded that language expressing intended use, does not further
limit the scope of the claim. See MPEP 2103 I C. Such language occurs in:
Claim 3: “…a check-in event that identifies…and links…”
Claim 7 : “…mobile application to initiate…”

Applicant is reminded that conditional limitations do not gain patentable weight in method claims. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).” Such language can be found in:
Claim 6: “…when the item cannot be returned…”
	Claim 10: “…when the consumer responds…”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 3-10 are directed to a method (process). Therefore, the claims fall within the four statutory categories.
Claims 1 and 3-10 are directed to the abstract idea of processing a return transaction, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to a method for processing a return transaction. Specifically, the claims are directed to identifying a consumer and an item, obtaining transaction history for the consumer, matching the item to a previous purchase, and 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a mobile device, an image, a mobile location, a bar code, a user interface, and a mobile application, merely use a computer as a tool to perform the abstract idea, specifically, identifying a consumer and an item, obtaining transaction history for the consumer, matching the item to a previous purchase, and refunding item price to consumer’s account. The use of an image, a mobile location, a bar code, a mobile device, a user interface, and a mobile application, does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1 and 3-10 only involve the use of computers as tools to process a return transaction.
Taking the claim elements separately, the independent claim 1 involves identifying a consumer and an item, obtaining transaction history for the consumer, matching the item to a previous purchase, and refunding item price to consumer’s account. In addition, claim 3 is directed to identifying a check-in event. Claim 4 is directed to detecting the check-in event through facial recognition, a mobile location or scanning a barcode. Claim 5 is directed to confirming a refund policy for the consumer. Claim 6 is directed to sending a message to consumer’s mobile device. Claims 7 and 8 are directed to initiating a mobile application, Claims 9 and 10 are 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of processing a return transaction, including identifying a consumer and an item, obtaining transaction history for the consumer, matching the item to a previous purchase, and refunding item price to consumer’s account. In addition, the claims are directed to identifying a check-in event, detecting the check-in event through facial recognition, a mobile location or scanning a barcode, confirming a refund policy for the consumer, sending a message to consumer’s mobile device, initiating a mobile application, and requesting a refund type. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.
The use of a mobile device, an image, a mobile location, a bar code, a user interface, and a mobile application, as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Further support for the rationale discussed above can be found at: 
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear Scope
With respect to claim 3, the scope of the claim is rendered indefinite as the claim recites “…identifying further includes identifying a check-in event that identifies the consumer and links the account to the consumer…” It is unclear whether claim 3 is directed to the “identifying a check-in event” or to a combination of identifying the check-in event and “identifies the consumer and links the account to the consumer.” Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Dependent claim 4 is also rejected for being directed to the limitations of the rejected claim 3.
With respect to claim 6, the scope of the claim is rendered indefinite as the claim recites “…sending an application message to a mobile application that processes on a mobile device of the consumer…” It is unclear what is being processed by the mobile application. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al.  (US Patent Publication No.  2016/0042351) in view of Kundu et al. (US Patent No. 7,516,888) 
With respect to claim 1, Syed et al. teach:
 identifying … a consumer… ([0014], [0073]-[0075])
obtaining a transaction history for the consumer; (0014]-[0017])
matching the item to a previously purchased item in the transaction history; ([0014]-[0020])
crediting an account of the consumer with an item price associated with the previously purchased item as a refund for the item. ([0055])
Syed et al. do not explicitly teach:
identifying within an image a consumer and an item placed in a designated area of a store by the consumer; 
However, Kundu et al. teach:
identifying within an image a consumer and an item placed in a designated area of a store by the consumer; (FIGS. 12, 14, 15, Col. 12 l. 56-Col. 13 l. 61, Col. 14 ll. 12-67, Col. 15 ll. 1-62)

With respect to claim 3, Syed et al. and Kundu et al. teach the limitations of claim 1.
Moreover, Syed et al. teach:
identifying further includes identifying a check-in event that identifies the consumer and links the account to the consumer. ([0012]-[0017])
With respect to claim 4, Syed et al. and Kundu et al. teach the limitations of claim 3.
Moreover, Syed et al. teach:
identifying further includes detecting the check-in event through: facial recognition of the consumer, a mobile location reported that indicates the consumer has entered the store, or scan of a bar code performed by a mobile device of the consumer upon entry into the store. ([0010]-[0017])
With respect to claim 5, Syed et al. and Kundu et al. teach the limitations of claim 1.
Moreover, Syed et al. teach:
matching further includes confirming a refund policy associated with the store or the item based on the transaction history. ([0059]-[0061])
With respect to claim 7, Syed et al. and Kundu et al. teach the limitations of claim 1.
Moreover, Syed et al. teach:
wherein crediting further includes causing a mobile application to initiate on a mobile device of the user. ([0055], [0079]) 
With respect to claim 8, Syed et al. and Kundu et al. teach the limitations of claim 7.
Moreover, Syed et al. teach:
causing further includes instructing a user interface of the mobile application to present a receipt for the refund. ([0079])
With respect to claim 9, Syed et al. and Kundu et al. teach the limitations of claim 1.
Moreover, Syed et al. teach:
crediting further includes requesting a refund type from a mobile application that processes on mobile device of the consumer. ([0075]-[0077], [0079], [0081])

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al.,  in view of Kundu et al., further in view of Banaugh et al. (US Patent No.  7,333,953) 
With respect to claim 6, Syed et al. and Kundu et al. teach the limitations of claim 5.
Syed et al. and Kundu et al. do not explicitly teach:

	However, Banaugh et al. teach:
wherein crediting further includes sending an application message to a mobile application that processes on a mobile device of the consumer when the item cannot be returned for failure to comply with the refund policy. (Col. 5 l. 53 – Col. 6 l. 2, Col. 6 l. 56 – Col. 7 l. 60) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transaction decision making as taught by Banaugh et al., into the return processing system of Syed et al., and Kundu et al, in order to process return transactions based on business rules. (Banaugh et al., Abstract, Col. 5 ll. 13-23)
With respect to claim 10, Syed et al. and Kundu et al. teach the limitations of claim 9.
Syed et al. and Kundu et al. do not explicitly teach:
requesting further includes removing a credit made to the account and processing the refund type when the consumer responds through the mobile application with the refund type that does not match the crediting of the account. (Col. 6 l. 56 – Col. 7 l. 60, Col. 8 ll. 12-29) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, include: Evans (US Patent Publication No. 2003/0126033), Harada (US Patent No.  10,762,467)  and Johnson (US Patent Publication No. 2018/0047006).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/SIMA ASGARI/Examiner, Art Unit 3699                                                                                                                                                                                                        

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685